Per Curiam.
This action was brought to recover damages for the alleged breach by the.defendant of a written contract, by the terms of which the plaintiff was obligated to do certain dredging and other work in the construction of one of the sections of the Passaic Valley sewer for a price specified in the contract. The defendant denied the breach and counter-claimed for damages alleged to have been suffered by him by reason of negligent and improper work done by the plaintiff under the contract. The case was heard before a referee, and both parties are dissatisfied with the findings set out in the report filed by him; the plaintiff with his findings on the issue presented by the complaint and the defendant with his findings on the counter-claim. In this situation the plaintiff and the defendant each applied for and obtained a rule to show cause why such of the findings as the respective parties claimed to be contrary to the evidence submitted to the referee should not be set aside.
Our consideration of the proofs sent 'up with these rules and of the arguments submitted on behalf of the respective parties, leads us to the conclusion that both of these rules to show cause should be made absolute; and we are confirmed in this view by the fact that both sides are dissatisfied with the findings as a whole.
It will be so ordered.